DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 6/7/2021 have been accepted. Claims 1, 2, 4-13, 15, 16, and 22-27 are still pending. Claims 1, 4-7, 13, and 16 are amended. Claims 22-27 are new. Claims 3, 14, and 18-21 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 3/24/2021.
	Allowable Subject Matter
Claims 1, 2, 4-13, 15, 16, and 22-27 are allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “…wherein assigning streams based on the hit rates increases the hit rates of the read look-ahead algorithms” The following is an examiner’s statement of reasons for allowance:
Huen et al. (US PGPub 2018/0113642, hereafter referred to as Huen) teaches a plurality of virtual hosts in communication with a storage system, wherein the virtual hosts are assigned streams based on the usage history of each host and the number of streams is less than the number of hosts. However, Huen does not teach using the hit rates of read look-ahead algorithms as a measurement of usage history and does not teach wherein assigning the streams based on the hit rate results in increases of the hit rate for the read look-ahead algorithm.

Ramalingam et al. (US PGPub 2016/0283116) teaches separately accumulating data from reach of the virtual hosts and writing the separately accumulated data from the hosts in to a submission queue such that there is no interleaving of data between the different virtual hosts. Ramalingam does not teach the amended limitations to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 3/24/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132